SUMMARY ORDER
UPON DUE CONSIDERATION of this appeal from a judgment of the United States District Court for the Eastern District of New York (Trager, /.), it is hereby
ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Steven Nori, pro se, appeals from the district court’s dismissal of his complaint by order dated March 11, 2002.
The district court correctly concluded that plaintiffs claim is barred by the doctrine of res judicata. See Allen v. McCur-ry, 449 U.S. 90, 94, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980) (final judgment on the merits of an action precludes parties from relitigating issues that were or could have been decided in previous action); Weston Funding Corp. v. Lafayette Towers, Inc., 550 F.2d 710, 714-15 (2d Cir.1977) (summary judgment is dismissal on the merits for res judicata purposes).
We affirm the judgment of the District Court.